Citation Nr: 0947663	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-32 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left knee disability, 
claimed as patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from October 2001 to 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board remanded the case in March 2008 
for further development.
 

FINDING OF FACT

A chronic left knee disorder was not present in service, and 
the Veteran does not currently have a left knee disorder.


CONCLUSION OF LAW

Left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided the Veteran 
with the contemplated notice in May 2005 and March 2006 
correspondences.  The March 2006 correspondence provided 
notice as to the information and evidence necessary to 
substantiate the initial rating and effective date in case 
his service connection claim was successful.  His claim was 
last readjudicated in a September 2009 supplemental statement 
of the case, thereby curing any timing deficiency in the 
notices.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Based on the procedural history of this case, it is 
the conclusion of the Board that VA has complied with any 
duty to notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him, and for which he 
authorized VA to obtain, have been obtained.  38 U.S.C.A. 
§ 5103A.  In this regard, the record shows that at his 
April 2006 VA examination, the veteran reported he had been 
evaluated by a private physician, Dr. Dinovo, in 
December 2005.  The Board remanded this case in March 2008 in 
part to afford the Veteran the opportunity to authorize VA to 
obtain records from that physician.  The record reflects that 
the RO in September 2008 provided the Veteran with the 
appropriate forms for authorizing VA to obtain private 
records, and requested that he complete and return such a 
form for Dr. Dinovo.  The RO also informed him that he could 
obtain the records himself and submit them to VA.  The 
Veteran did not respond to the RO's request.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is not a one-way 
street, and an appellant must do more than passively wait for 
assistance when he has information essential to his claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1990).  Inasmuch as the 
veteran has not responded to VA's request that he authorize 
VA to obtain records from Dr. Dinovo, the Board concludes 
that VA's duty to assist him in obtaining medical records in 
connection with his claim has been fulfilled.

The record also shows that the Veteran was examined by VA in 
April 2003 and April 2006 in connection with his claim.  The 
representative contends both examinations were inadequate 
because they did not include a review of the claims file.  
The Board first points out that although the April 2003 
examiner did not review the claims file, the April 2006 
specifically noted that he did review the file.  The Board 
also notes that, the representative's understanding to the 
contrary notwithstanding, there is no requirement that the 
claims file be reviewed in all instances.  Instead, the Board 
has a duty to ensure that medical opinions are the product of 
an application of scientific and medical principal to an 
accurate presentation of the facts.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

In any event, the Board in March 2008 remanded the case to 
afford the Veteran the opportunity to undergo another VA 
examination which was to include a magnetic resonance imaging 
study, as suggested by the April 2006 examiner.  The record 
shows that the Veteran was scheduled for such a VA 
examination to occur in June 2009, and that he was notified 
of the date, time and location of the examination at his 
proper address.  He failed to report for the examination.  He 
was advised of his failure to report in the September 2009 
supplemental statement of the case.  The Veteran has not, to 
this date, provided an explanation of his failure to report, 
and has not requested another VA examination.  In light of 
the Veteran's failure to cooperate in his claim, the Board 
finds that VA has fulfilled its duty to assist the Veteran.  
See Wood v. Derwinski, 1 Vet. App. 190 (1990).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


Factual background

The service treatment records include a medical record dated 
in January 2002 showing that the veteran was seen with 
complaints of bilateral knee pain and soreness.  He reported 
that the pain increased with motion and with traversing 
stairs, and decreased with non-steroidal anti-inflammatory 
drugs.  On examination, the hamstrings were tight and there 
was tenderness to palpation of the left knee; the Veteran was 
assessed with rule out patellofemoral syndrome secondary to 
tight hamstrings.  In September 2002, the veteran reported to 
sick call with complaints of left knee pain after having 
fallen while playing softball.  He explained that he had been 
told to "go have medical take a look at his knee."  The 
examiner noted the veteran walked with a slight limp.  After 
examination, the assessment was left knee abrasion.  

The service records further show that in October 2002, the 
veteran reported to sick call with complaints of bilateral 
knee pain after a 3-mile run on pavement; he reported that 
his knees were always sore after long runs on pavement.  
Physical examination disclosed the presence of mild medial 
joint line tenderness.  The Veteran was assessed as having 
general knee pain consistent with synovitis, likely mild.  
Weight-bearing X-ray studies of the left knee in October 2002 
were negative for any abnormalities.  Additional multiple 
X-ray studies of the left knee were taken in late 
November 2002, and the radiologist's impression was mild 
effusion in the suprapatellar bursa with otherwise well-
preserved joint.  

The veteran was seen for follow up of anterior knee pain in 
mid-December 2002, at which time Voltaren was prescribed.  On 
that date, the physician ordered a physical therapy 
consultation for the reason of generalized anterior knee 
pain, patellofemoral syndrome.  A physical therapy 
chronological record, which is dated the day prior to the 
veteran's separation from service in February 2003, discloses 
that the veteran was seen for follow up for generalized 
anterior knee pain, patellofemoral syndrome.  After 
examination, the assessment was improvement in anterior knee 
pain, and the veteran was discharged from physical therapy 
because he was being discharged from service the following 
day.  

Following his discharge from service, the Veteran attended a 
VA fee basis examination in April 2003.  He reported knee 
problems since service, characterized by pain along the joint 
line and top of knee.  He described the symptoms as occurring 
intermittently.  Physical examination was negative for any 
abnormal findings for the left knee.  X-ray studies of the 
knee were interpreted as negative.  The examiner diagnosed 
the Veteran as status post left knee ligament strain, not 
active on examination, and the physician explained that there 
were no objective factors at the present time.  

VA treatment records for July 2003 to August 2004 show that 
in July 2004, the Veteran presented with complaints of 
bilateral knee pain since 2002.  He was noted to have a 
history of patellofemoral pain syndrome for which he used 
Advil as needed.  Physical examination disclosed the presence 
of mild medial tenderness with no other abnormalities.  The 
clinician diagnosed the Veteran as having a history of 
chronic bilateral knee pain since 2002, and history of 
patellofemoral pain syndrome.  X-ray studies of the knee 
taken the same month were negative.

On file is an August 2004 chart note and letter from A. 
Rowland, M.D.  In the chart note, Dr. Rowland noted that the 
veteran reported a long history of anterior knee pain, 
reported injuring his knees while playing softball in 
service, and explained that he had been through physical 
therapy in service, which had provided some relief.  Dr. 
Rowland indicated that on examination of the knees the 
veteran had patellofemoral crepitation with a positive 
patellofemoral grind test.  He also indicated that imaging 
studies of the knees he reviewed were essentially negative.  
Dr. Rowland diagnosed the Veteran as having bilateral 
anterior knee pain.  In a letter of the same date to another 
physician, Dr. Rowland said that he had seen the veteran on 
that date and he had fairly classic bilateral patellofemoral 
pain syndrome, which sounded like it had been going on for 
quite some time.  

The Veteran attended a second VA examination in April 2006, 
at which time he reported continuing problems with left knee 
pain since service and reported that the pain increased with 
activity such as walking, jogging, and climbing stairs.  He 
complained of daily pain, with swelling, stiffness, fatigue 
and buckling sensations.  On physical examination, there was 
minute crepitus of the knees with repeated use, with no other 
abnormalities.  X-ray studies of the knee were negative.  The 
examiner concluded that the Veteran had no significant 
musculoskeletal pathology of the left knee, and that the knee 
abrasion in service had resolved.  He also concluded that the 
Veteran did not have a ligament strain.  He described the 
Veteran's complaints as subjective in nature, and explained 
that the only way the veteran was going to get resolution of 
the pain generator was by magnetic resonance imaging, then 
arthroscopy evaluation.  He further explained that 
examinations by previous orthopedic specialists, active duty 
specialists, and post-service specialists had not revealed 
the causative nature for the veteran's subjective complaints 
of medial pain radiating to the lateral knee.  He concluded 
that the Veteran's left knee complaints were not due to 
service.  



Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

Although the Veteran was treated on several occasions in 2002 
for left knee complaints such as pain and soreness, and on 
one occasion for a knee abrasion, the Veteran was not 
diagnosed with an underlying left knee disorder.  Rather, the 
clinicians considered ruling out patellofemoral syndrome, but 
did not at any point conclude that the Veteran had that 
disorder.  At most, his clinicians determined he had an 
abrasion in September 2002, but later service treatment 
records were silent for any further mention of the abrasion.  
He was assessed at one point with having general knee pain 
consistent with synovitis, but again was not given a 
diagnosis of synovitis.  In fact, the Veteran was not 
diagnosed with any chronic knee disorder in service, and no 
clinician suggested that his knee complaints were chronic in 
nature.  X-ray studies of the left knee were either negative, 
or showed mild effusion with no other abnormalities.

The Board acknowledges the Veteran's current contention that 
his clinicians in service diagnosed patellofemoral pain 
syndrome.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the U.S. Court of Appeals for the Federal Circuit held 
that a layperson is competent to report what a medical 
professional diagnosed.  It remains the Board's obligation, 
however, to assign probative weight to such a recollection.  
In this case, the service treatment records addressing the 
knee complaints are on file, and in fact show that the 
clinicians did not diagnose patellofemoral pain syndrome, but 
rather indicated that the syndrome was to be ruled out.  In 
other words, the clinicians believed that further 
investigation was warranted to see if in fact the Veteran had 
the syndrome.  Notably, however, multiple subsequent entries 
show that they did not ultimately conclude that the Veteran 
had patellofemoral pain syndrome.  Given this, the Board 
finds the Veteran's recollection as to being diagnosed with 
patellofemoral syndrome in service to be of no probative 
value.

In short, the service treatment records do not show that the 
Veteran had a chronic knee disorder in service.

Moreover, the post-service evidence as a whole shows that the 
Veteran does not have a left knee disorder.  The only 
diagnosis of a left knee disorder is contained in Dr. 
Rowland's April 2004 statement to the effect that the Veteran 
has patellofemoral pain syndrome.  Notably, in his April 2004 
treatment note he does not diagnose that disorder.  The VA 
treating clinicians only note patellofemoral pain syndrome by 
history only.  Moreover, the April 2003 and April 2006 
examiners both concluded that the Veteran did not have left 
knee disability.  The April 2003 examiner concluded that the 
Veteran was status post ligament strain, with no current 
findings to suggest disability.  The April 2006 examiner, who 
reviewed the claims file, including Dr. Rowland's opinion, 
also concluded that the Veteran had no physical pathology to 
explain his knee complaints.  The opinions of both examiners 
is supported by multiple diagnostic studies which are 
negative.  Although the April 2006 examiner recommended an 
MRI study for a more detailed evaluation of the knee, as 
already noted, the Veteran failed to report for the VA 
examination which was to include such a study.

As to the Veteran's own assertions that he has left knee 
disability, in the Board's opinion a condition such as 
patellofemoral syndrome or other knee disorders is not of the 
type susceptible to lay diagnosis.  See generally, Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether 
lay evidence is competent and sufficient in a particular case 
is a fact issue to be addressed by the Board).  The Board 
points out that diagnostic studies of the veteran have not 
yielded evidence of an underlying left knee disorder.  The 
Veteran's own opinion as to the presence of a left knee 
disorder in this case does not constitute competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Even if 
he is competent to diagnose himself with a knee disorder, the 
Board finds that the probative value of any such diagnosis is 
far outweighed by the opinions of the two VA physicians, both 
of whom thoroughly evaluated his complaints and found no 
evidence suggesting the presence of left knee disability.

Given that a chronic knee disability was not shown in 
service, and that diagnostic studies since service have 
consistently demonstrated the absence of any pertinent 
pathology, the Board finds the opinions of the April 2003 and 
April 2006 examiners that the Veteran does not have a left 
knee disorder are better supported by the evidence of record 
and are therefore entitled to greater probative value than 
the opinion of Dr. Rowland or that of the Veteran.  The Board 
consequently finds that the evidence as a whole demonstrates 
that the Veteran does not have a left knee disorder.  

The Board notes that in McClain v. Nicholson, 21 Vet. App. 
319, 320, the United States Court of Appeals for Veterans 
Claims (Court) held that the requirement in a service 
connection case that the claimant have a current disability 
is satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim.  This case is 
distinguishable from that presented in McClain in that there 
is a preponderance of evidence in this case that shows the 
Veteran simply does not have a left knee disability, and has 
not had one since service.  The Board is not finding that Dr. 
Rowland established that the Veteran had a left knee 
disorder, and that the April 2006 examiner established that 
the disorder resolved.  Rather, the Board has considered all 
of the evidence to determine if the Veteran has ever had a 
left knee disorder since service, and finds that the evidence 
as a whole shows that he has not.  Consequently, McClain is 
not applicable to the facts of this case.

Even assuming that the Veteran does have a left knee 
disability, or that he did at some point after service, the 
April 2006 examiner concluded that the Veteran's left knee 
symptoms were not due to the abrasion in service, and that 
the reported symptoms were not otherwise etiologically 
related to service.  Dr. Rowland, at most, believed that the 
Veteran's symptoms had been going on for some time, but he 
did not specifically indicate that the symptoms originated in 
service or were otherwise due to service.  As for the 
Veteran's own conclusions concerning the etiology of any knee 
disorder, his lay conclusions are greatly outweighed by the 
opinion of the April 2006 examiner, who, as a physician, has 
considerably more expertise in matters of medical etiology 
than the Veteran.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  The Board consequently finds that there is 
a preponderance of evidence showing that any left knee 
disability the Veteran does have is not etiologically related 
to service. 

As indicated previously, an essential element of service 
connection is the presence of a current disability.  The 
evidence as a whole demonstrates that the Veteran does not 
have left knee disability, that he has not had left knee 
disability since service, and that any left knee complaints 
are not etiologically related to service.  As the evidence 
preponderates against the claim, the claim must be denied.  
See 38 C.F.R. § 3.102 (2009).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for left knee disability is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


